DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hyun-Chang Kang (Kang) US 2008/0123272 or, in the alternative, under 35 U.S.C. 103 as obvious over Hyung Ki KIM (KIM) US 2015/0169277.
As per Claim 1 Kang disclose;
An electronic device for coupling to another electronic device in a side-by-side manner (Examiner interpret as any structure disclosing following subject matter is for coupling in a side by side manner, however item 34 is for mounting device in side by side manner), comprising: 
a substrate (Fig. 2 item 11) comprising a first surface and a second surface opposite to the first surface (fig. 2); 
a first thermal dissipation sheet (item 13) disposed on the first surface (at item 211); and 
a thermal dissipation element (fig. 2 item 15) disposed on the substrate (11), wherein the first thermal dissipation sheet (1) is disposed between the thermal dissipation element (15) and the substrate (aa), and the thermal dissipation element (15) at least partially overlaps the first thermal dissipation sheet (13).
In the alternative, to the extent that applicant’s argument that Kang does not disclose An electronic device for coupling to another electronic device in a side-by-side manner, then KIM discloses An electronic device (fig. 1 item 1-1) for coupling to another electronic device (Fig. 1 item 1-2, 1-3 and 1-4) in a side-by-side manner (Fig. 1)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Kang and KIM by incorporating the teaching of KIM into the device of Kang. One having ordinary skill in the art would have found it motivated to use the teaching of KIM into system of Kang to provide, a heat radiation unit capable of decreasing temperature of a side surface of a display panel and a display device having the heat radiation unit. (Para 0011).

As per Claim 2 Kang disclose;
the first thermal dissipation sheet (13) has a first projection image on the first surface (fig. 1 item 211 at item 13), and a ratio of an area of the first projection image to an area of the first surface of the substrate is greater than or equal to 0.7 and less than or equal to 1 (Fig. 1 shows item 13 covers more than 70 percent of the back surface of the item 211).

As per Claims 7-9 Kang disclose;
-the thermal dissipation element comprises at least one metal bulk, a graphite bulk, a fin heat sink or a bracket having a fan. (item 40)
-a driving circuit board (317) disposed on the thermal dissipation element (40); a flexible circuit element (327) disposed on the substrate; and a trace disposed on the first surface of the substrate or a side surface of the substrate (fig. 2), wherein the side surface is connected to the first surface and the second surface, wherein the driving circuit board and the trace are electrically connected by the flexible circuit element. (Fig. 2 item 327 flexible circuit)
-a driving circuit board disposed (25) on the thermal dissipation element (115a); a flexible circuit element (327) disposed on the first surface of the substrate (211); and a wire (of 327) penetrating through the substrate, wherein the driving circuit board (for item 25) and the wire are electrically connected by the flexible circuit element. (Fig. 2 327)

As per Claim 10 Kang disclose;
the first thermal dissipation sheet comprises a plurality of thermal dissipative particles. (Para 0028 “heat dissipating sheet 13 may be made of an acrylic heat
dissipating material, a graphite heat dissipating material, a metallic heat dissipating material, or a carbon nanotube heat dissipating material.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of Yi Joon AHN (AHN) US 2019/0014402.
As per claims 3-6 Kang does not disclose arranging. 
-a second thermal dissipation sheet, wherein the first thermal dissipation sheet is disposed between the second thermal dissipation sheet and the substrate, and a thermal conductivity coefficient of the first dissipation sheet is different from a thermal conductivity coefficient of the second dissipation sheet.
-the thermal conductivity coefficient of the second dissipation sheet is greater than the thermal conductivity coefficient of the first dissipation sheet.
-the second thermal dissipation sheet has a second projection image on the first surface, and a ratio of an area of the second projection image to an area of the first surface of the substrate is greater than or equal to 0.2 and less than or equal to 0.7.
-the second thermal dissipation sheet is disposed between the thermal dissipation element and the first thermal dissipation sheet.
	However in analogues art of assembling display AHN disclose,
-a second thermal dissipation sheet (fig. 6 735), wherein the first thermal dissipation sheet (item 713) is disposed between the second thermal dissipation sheet (735) and the substrate (500), and a thermal conductivity coefficient of the first dissipation sheet is different from a thermal conductivity coefficient of the second dissipation sheet. (Para 00114)
-the thermal conductivity coefficient of the second dissipation sheet is greater than the thermal conductivity coefficient of the first dissipation sheet. (Para 0113)
-the second thermal dissipation sheet has a second projection image on the first surface, and a ratio of an area of the second projection image to an area of the first surface of the substrate is greater than or equal to 0.2 and less than or equal to 0.7. (Fig. 7 shows area of second sheet is larger than first sheet therefor ratio is less than 1, it obvious to change size of layers based on requirement) Since
It would have been an obvious matter of design choice to adjust size of the layers, since such a modification would have involved a mere change in·the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
-the second thermal dissipation sheet (735) is disposed between the thermal dissipation element (901) and the first thermal dissipation sheet (731).

Allowable Subject Matter
Claims 11-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts Kang, KIM and AHN do not teach subject matter of claims 11-20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835